OPINION — AG — ** AUDIT — RECORDS — FUNDS — SEWER IMPROVEMENT DISTRICTS ** (1) FUNDS OF A SEWER IMPROVEMENT DISTRICT ESTABLISHED AND ORGANIZED UNDER 19 O.S. 871 [19-871] — 19 O.S. 896 [19-896] ARE NOT "FUNDS OF THE COUNTY" AND THAT THE BOARD OF DIRECTORS OF SUCH A DISTRICT IS `NOT' A "COUNTY BOARD" OR "COUNTY OFFICER (PUBLIC OFFICER)" OR THE CLERK THEREOF A "COUNTY OFFICER" OR "OFFICER OF THE COUNTY" OR A "CUSTODIAN OF FUNDS OF THE COUNTY" WITHIN MEANING OF THOSE TERMS AS USED IN 74 O.S. 212 [74-212] TO 74 O.S. 216 [74-216] OR 19 O.S. 171 [19-171], 19 O.S. 174 [19-174] [19-174], WHICH REQUIRE THE STATE EXAMINER AND INSPECTOR, AT LEAST ONCE EVERY TWO YEARS, TO AUDIT THE BOOKS, RECORDS AND ACCOUNTS OF "ALL THE OFFICERS OF EACH COUNTY" AND AT OTHER TIMES, IN PRESCRIBED CIRCUMSTANCES "TO AUDIT THE BOOKS AND ACCOUNTS OF" ALL OF ANY OF THE OFFICERS, OR CUSTODIANS OF THE VARIOUS FUNDS OF THE COUNTY "(2) THE AG WILL NOT GIVE AN OPINION IN CONNECTION WITH AUDIT OF BOOKS, RECORDS AND ACCOUNTS OF SUCH A DISTRICT OR THE CLERK. (DEFINITIONS, COUNTY OFFICER, PUBLIC OFFICER, PUBLIC OFFICIAL) CITE: 19 O.S. 171 [19-171] 19 O.S. 871 [19-871], 19 O.S. 874 [19-874], 74 O.S. 212 [74-212] ARTICLE X, SECTION 26 (JAMES C. HARKIN)